Citation Nr: 1603387	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-04 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.P.



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2012 rating decision in which the RO, inter alia, denied service connection for PTSD.  Later in May 2012, the Veteran filed a notice of disagreement (NOD).  In January 2014, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014.  

The Board notes that, in the May 2012 NOD, the Veteran also expressed disagreement with the denial of his service connection claims for hearing loss, tinnitus, breathing problems, enlarged heart, and a skin condition, which were also addressed in the May 2012 rating decision.  While the January 2014 SOC addressed the remaining issues raised in the May 2012 NOD, the Veteran only perfected an appeal as to the denial of his PTSD claim.  See January 2014 VA Form 9

With respect to characterization of the claim on appeal, the Board notes that, while the Veteran's claim has only been adjudicated as one for service connection for PTSD, the issue has been expanded and re-characterized, as reflected on the title page, given the various diagnoses of acquired psychiatric disorders of record, including PTSD; depression, not otherwise specified (NOS), anxiety disorder, NOS; major depressive disorder; and personality disorder, NOS.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In November 2015, the Veteran and a witness testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.  In conjunction with the hearing, additional evidence was submitted, along with a waiver of initial RO consideration of the evidence.  See 8 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

For reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 

REMAND


The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran has asserted that he has PTSD, in particular, related to events that occurred during his active military service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge from service when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

For cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45, 093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).  

The Veteran has asserted that his PTSD is related to several incidents that occurred during military service, including (1) witnessing another recruit walk headfirst into a bathroom wall during basic training, observing blood gushing from his head, and being required to clean up his blood, (2) serving aboard the USS Everett E. Larson off the shore of Vietnam and coming under small arms fire, and (3) serving aboard the fantail of the ship, observing another ship coming in close proximity to their ship, and announcing they were about to be attacked.  See VA examination reports dated November 2010 and December 2012; see also September 2012 PMRs from Dr. M.R.  

After researching the Veteran's service personnel records and various deck logs of the USS Everett F. Larson, the AOJ has conceded the occurrence of the Veteran's second stressor, also noting that it involved his fear of hostile military or terrorist activity.  See November 2010 RO Memorandum.  However, there is conflicting evidence of record with respect to whether the Veteran meets the DSM-IV diagnostic criteria for PTSD.  

The Veteran has been afforded two VA examinations during which each examiner found that the Veteran did not meet the full DSM-IV criteria for a diagnosis of PTSD.  In November 2010, the VA examiner noted that the Veteran did not meet criterion A (exposure to a traumatic event) or criterion C (persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness).  In December 2012, the VA examiner noted that, in addition to criterion C, the Veteran did not meet criterion B (persistent re-experiencing the traumatic event), criterion D (persistent symptoms of increased arousal), criterion E (duration of symptoms), or criterion F (symptoms result in clinically significant distress or impairment in social, occupational or other important areas of functioning).  

While the examiners provided examples of the symptoms they deemed were not present to support each criterion, it appears that the examiners based their conclusions on the symptoms the Veteran reported at the time of each examination, without consideration of the other medical evidence of record, namely the VA outpatient treatment records and medical records provided by the Veteran's private, treating psychologist, Dr. M.R.  

Indeed, the other medical evidence of record shows the Veteran has consistently reported re-experiencing the conceded traumatic events by way of distressing dreams and nightmares about the small arms fire, which appears to meet criterion B.  See November 2010 VA examination report; see also VA treatment records dated October and November 2010, April and August 2011, and November 2012; September 2014 PMRs from Dr. M.R.  He also reported persistent avoidance of stimuli and numbing at the November 2010 VA examination, including avoiding conversations associated with the trauma and avoiding activities that around recollections.  Dr. M.R. has also documented other avoidance behaviors that appear to meet criterion C, including diminished interest or participation in significant activities, feeling detached from others, and restricted range of affect.  See September 2014 statement from Dr. M.R.  The Veteran has also reported persistent symptoms of increased arousal, which appear to meet criterion D, including difficulty staying asleep, irritability, and outbursts of anger.  See VA examination reports dated November 2010 and December 2012; see also VA outpatient treatment records; November 2015 Travel Board hearing transcript.  As for criterion E, review of the record reveals the Veteran has continued to complain of the foregoing symptoms throughout the pendency of this appeal, and, as for criterion F, Dr. M.R. has stated that the Veteran's symptoms result in total occupational and social impairment.  

While the evidentiary record contains a positive diagnosis of PTSD from M.R., his report and records do not clearly indicate that the Veteran's PTSD diagnosis is related to the conceded stressor (small arms fire and/or fear of hostile military or terrorist activity), as opposed to the other stressors reported by the Veteran.  Therefore, the diagnosis of PTSD provided by Dr. M.R. does not support an award of service connection for PTSD for that disability. 

The Board further notes that the Veteran has been variously diagnosed with psychiatric disabilities other than PTSD, including depression, NOS, anxiety disorder, NOS, and major depressive disorder.  See VA treatment records dated from 2010 to 2014.  See also treatment records submitted by Dr. M.R., including reports of a September 2012 Disability Benefits Questionnaire report and September 2014 psychiatric evaluation.  The VA treatment records show the Veteran's diagnoses were based, at least in part, on his reported symptoms, including re-experiencing traumatic in-service events; however, no medical professional has specifically related any Veteran's current psychiatric diagnosis other than PTSD to his military service.  

Thus, the evidentiary record does not contain an adequate opinion that addresses whether the Veteran's conceded stressor is adequate to support a diagnosis of PTSD and are related to his current symptoms, and given the conflicting evidence regarding whether the Veteran meets the diagnostic criteria for PTSD, the Board finds that further medical examination and opinion is needed to resolve the matter of service connection for PTSD.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also finds that further medical findings/opinion are needed with respect to any psychiatric disorder other than PTSD deemed to exist currently or at any time pertinent to the current claim and whether such disability is medically-related to the Veteran's military service, including his conceded in-service stressor.

Accordingly, the AOJ should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychiatrist.at a VA medical facility (or VA contract facility).  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake obtain and associate with the claims file all outstanding, pertinent records.

Such records should include VA treatment records from the VA Medical Center in Dallas, Texas, dated since October 2014.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  In doing so, the AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly. as regards any outstanding, pertinent private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the expanded claim for service connection on appeal.  The AOJ's adjudication of the claim should include consideration of all pertinent evidence added to the record since the last adjudication-to include, for the sake of efficiency, the evidence submitted during the November 18 2015 hearing (notwithstanding the waiver of initial RO consideration of the evidence).

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Dallas VAMC (and any associated facility(ies)) all outstanding records of VA evaluation and/or treatment of the Veteran, dated since October 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim remaining on appeal.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, to obtain information as to the nature and etiology of all current psychiatric disability(ies), to include claimed PTSD. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA) to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and consideration of the entire record (to include any psychological testing results), the examiner should clearly identify all psychiatric diagnosis/es the Veteran has had since shortly before, at the time of, or during the pendency of the July 2010 claim (even if currently asymptomatic or resolved) .  

If the examiner determines that the Veteran does not meet the diagnostic criteria for any acquired psychiatric disorder, he or she should discuss whether the other psychiatric disabilities reflected in the record, including depression, NOS, anxiety disorder, NOS, and major depressive disorder, was or is valid (supported by the evidence of record).  See VA treatment records dated from 2010 to 2014.  See also September 2012 Disability Benefits Questionnaire and September 2-14 Psychiatric evaluation from Dr. M.R.  

If psychiatric disability is found, the examiner should clearly indicate whether the Veteran currently meets-or, at any time pertinent to the current claim on appeal, has met-the diagnostic criteria for PTSD.  In rendering this determination, the examiner should only consider the Veteran's conceded stressor involving fear associated with hostile military or terrorist activity--specifically, fearing for his life while serving aboard the USS Everett E. Larson off the shore of Vietnam and coming under small arms fire.  

If PTSD is diagnosed, the examiner must explain whether the identified stressor is adequate to support a diagnosis of PTSD; and which symptoms are related to the identified stressor.  In identifying the Veteran's symptoms, the examiner must consider the all evidence of record, including symptoms reported during previous examinations, to determine if he currently meets-or, at any time pertinent to the current claim on appeal, has met-the diagnostic criteria for PTSD.  

If an acquired psychiatric disorder other than PTSD is diagnosed, for each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset during service; or (b) is otherwise medically related to, his active military service, to include the conceded in-service stressor. 

In addressing all the above, the examiner must consider and discuss all relevant medical evidence and lay assertions-to include the Veteran's competent assertions as to in-service events, and as to the nature, onset, and continuity of psychiatric symptoms.  

All examination findings/testing results, along with complete, clearly -stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the and legal authority.

7.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


